Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-13-00754-CR

                                  Jose Angel FLORES Jr.,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

               From the County Court at Law No. 2, Guadalupe County, Texas
                              Trial Court No. CCL-10-0869
                         Honorable Frank Follis, Judge Presiding

   BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE MARTINEZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
REVERSED and this cause is REMANDED to the trial court for a new trial.

       SIGNED December 17, 2014.


                                              _____________________________
                                              Karen Angelini, Justice